DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 15/666,232 entitled "VARIABLE RISK ENGINE" filed on August 1, 2017.
Status of Claims
Claims 20, 27, and 33 have been amended and are hereby entered.
Claims 1-20 are cancelled.
Claims 21-40 are pending and have been examined.

Response to Amendment
The amendment filed July 27, 2020 has been entered. Claims 21-40 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed October 22, 2020.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan 15, 2018; June 18, 2019; Dec 6, 2019; July 27, 2020; April 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Examiner’s Note
The prior examiner, Martin A Gottschalk, stated, “There are no prior art rejections at this time” in the Non-Final Office Action dated October 22, 2020.
Specification Objections
The use of the terms PALM®, WINDOWS® CE, IPHONE®, BLACKBERRY®, ANDROID®, AND TREO®      which are a trade names or marks used in commerce, have been noted in this application. They should be CAPITALIZED wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description in the original disclosure of the claim limitation “first characteristics of associated with the first online transaction” and “second characteristics of the second online transaction” in the application as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims  21-40 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 21 recites: 
“receive an electronic indication of an online transaction” 
“identify one or more characteristics of the online transaction”
“access… priority rules associated with the online transaction”
“access…risk assessment tests”
“determine … subset of the risk assessment tests”
“initiate … subset of the risk assessment tests”
“detect a presence of a transaction event”
“determine an event type”
“determine completed tests”
“determine a second subset of the risk assessment tests” 
“initiate the second set of tests subset” 
“assess overall risk of fraud for the online transaction”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify characteristics of an online transaction  or assess overall risk of fraud for an online transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“hardware processor”, “network”, “network device”, “servers”, “network interface”, “database”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 21 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 22: 
 “server”: merely applying computer processing technology  as  tools to perform an abstract idea 
 “electronic information”: merely applying digital data  as a tool to perform an abstract idea
Claim 23: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 24: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 25: 
 “device”: merely applying computer processing technology  as  tools to perform an abstract idea 
Claim 26: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 27 recites: 
“receiving an electronic indication of an online transaction” 
“identifying one or more characteristics of the online transaction”
“accessing… priority rules associated with the online transaction”
“accessing…risk assessment tests”
“determining … subset of the risk assessment tests”
“initiating … subset of the risk assessment tests”
“detecting a presence of a transaction event”
“determining an event type”
“determining completed tests”
“determining a second subset of the risk assessment tests” 
“initiating the second set of tests subset” 
“assessing overall risk of fraud for the online transaction”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify characteristics of an online transaction  or assess overall risk of fraud for an online transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “servers”, “network devices”, “database”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 27 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 28: 
 “server”: merely applying computer processing technology  as  tools to perform an abstract idea 
 “electronic information”: merely applying digital data  as a tool to perform an abstract idea
Claim 29: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 30: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 31: 
 “device”: merely applying computer processing technology  as  tools to perform an abstract idea 
Claim 32: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 33 recites: 
“receive an electronic indication of an online transaction” 
“identify one or more characteristics of the online transaction”
“access… priority rules associated with the online transaction”
“access…risk assessment tests”
“determine … subset of the risk assessment tests”
“initiate … subset of the risk assessment tests”
“detect a presence of a transaction event”
“determine an event type”
“determine completed tests”
“determine a second subset of the risk assessment tests” 
“initiate the second set of tests subset” 
“assess overall risk of fraud for the online transaction”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify characteristics of an online transaction  or assess overall risk of fraud for an online transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“Non-transitory computer storage having stored thereon a computer program, the computer program including executable instructions”, “servers”, “network devices”, “database”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 33 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 34: 
 “non-transitory computer storage”, “server”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
 “electronic information”: merely applying digital data  as a tool to perform an abstract idea
Claim 35: 
 “non-transitory computer storage”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 36: 
 “non-transitory computer storage”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 37: 
 “non-transitory computer storage”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“device”: merely applying computer processing technology  as  tools to perform an abstract idea 
Claim 38: 
 “non-transitory computer storage”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 39: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 40: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, [0023] “The one or more network devices may include user computers whether they be a personal computer, server computer, or laptop computer; tablet; personal digital assistants (PDAs) such as a Palm-based device or Windows CE device; phones such as cellular phones, smartphones (e.g., iPhone, BlackBerry, Android, Treo); a wireless device such as a wireless email device or other device capable of communicating wirelessly with a computer network or other communication network; or any other type of network device that may communicate over a network and handle electronic transactions.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 21-40 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Prior Art Cited But Not Applied





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joseph (“TIME DEPENDENT TRANSACTION QUEUE”, U.S. Publication Number: 2013/0253965 A1) proposes analyzing transaction data for a plurality of transactions to determine an order of priority for reviewing the transactions. A merchant processor server computer receives transaction data related to a plurality of transactions and determines which transactions are fraudulent, which transactions are not fraudulent and which transactions are indeterminate. The merchant processor server computer analyzes the transaction data for indeterminate transactions to determine which transactions have higher priority based on priority rules and reorders the transactions for review based on the priority.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697